 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   DARYL D. HENDERSON,                     )   No. CV 17-6314 MWF (FFM)
                                             )
11                      Plaintiff,           )   ORDER ACCEPTING FINDINGS,
           v.                                )   CONCLUSIONS AND
12                                           )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   L. SPRAGUE MD, et al.,                  )
                                             )
14                      Defendants.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the attached Report and Recommendation of United States Magistrate Judge
18   (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
19   and accepts the findings of fact, conclusions of law, and recommendations contained in
20   the Report after having made a de novo determination of the portions to which
21   objections were directed.
22         IT IS ORDERED that judgment be entered dismissing this action with prejudice.
23
24   DATED: September 24, 2019
25                                                    MICHAEL W. FITZGERALD
26                                                     United States District Judge

27
28
